Citation Nr: 0518333	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran had active duty service from December 1948 to 
July 1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 2004, the veteran testified at a Decision Review 
Officer Hearing.  

The issue of service connection for a back disorder under a 
merits analysis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in June 1999, the RO denied the 
veteran's application to reopen a claim of service connection 
for a back disorder; the veteran did not initiate an appeal 
with a timely notice of disagreement.  

2.  In July 2001, the veteran requested that his claim of 
service connection for a back disorder be reopened.

3.  Certain evidence received since the June 1999 rating, 
when considered together with all of the evidence, both old 
and new, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying the veteran's 
application to reopen a claim for service connection for a 
back disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
June 1999 rating decision, and the veteran's claim of 
entitlement to service connection for a back disorder has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen a claim 
for service connection for a back disability. Further 
development of the claim is warranted, which is addressed in 
the remand appended to this decision.  Therefore, no further 
development is needed with respect to the matter addressed in 
this decision, the application to reopen the claim.

Analysis

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO's last final decision denying the veteran's claim to 
reopen for service connection for a back disorder was in June 
1999, when it was determined that new and material evidence 
was not received to reopen the claim.  The veteran was 
notified of that determination and informed of appellate 
rights and procedures that same month.  The June 1999 rating 
decision is therefore final.  38 U.S.C.A. § 7105(c).  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the September 2001 rating decision was received in July 
2001, the new version of 38 C.F.R. § 3.156(a) does not apply 
in this case. 

The Board notes that a March 2002 rating decision determined 
that new and material evidence had been received and the 
claim reopened.  The RO then proceeded to deny the claim on 
the merits.  Regardless of whether the RO reopened the claim, 
however, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly, the Board must review the 
RO's determination as to whether there is new and material 
evidence to reopen the claim for a back disorder.  

Relevant evidence at the time of the June 1999 rating 
decision included lay statements, private treatment records, 
VA medical records, and January 1954 and May 1989 VA 
examinations.  These records indicated a history of back 
disorder but no evidence possibly relating the veteran's back 
disorder to service.  Evidence received since the June 1999 
rating decision includes September 2001 VA medical records, 
which includes references to a history of a back injury 
during service in Korea, a current diagnosis of chronic low 
back pain, and X-ray evidence of first degree 
spondylolisthesis, L4 upon L5.  The September 2001 VA medical 
records are new because they were was not of record at the 
time of the June 1999 rating decision and they are not 
redundant or cumulative of previously considered evidence as 
they show a current diagnosis of a chronic low back 
disability.  The additional medical evidence is also material 
in that it demonstrates one element necessary to establish 
service connection (current diagnosis) and it contributes to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's disability.  Hodge, 155 F.3d at 1363.  
Therefore, the Board finds that new and material evidence has 
been received and thus the claim for entitlement to service 
connection for a back disorder has been reopened.  


ORDER

New and material evidence having been received, the veteran's 
claim of service connection for a back disorder is reopened; 
the appeal is granted to this extent only. 

REMAND

The Board notes that in February 1999 the veteran requested 
that his treatment records for a back disorder be requested 
from the French Medical Center Hospital (from 1984 to 
February 1999) and from San Francisco General Hospital (from 
1985 to February 1999).  In a March 1999 RO letter, the 
veteran was essentially informed that he had not presented a 
"well grounded" claim and that these records would not be 
requested.  As the putative evidence is obviously relevant to 
the issue on appeal, the Board finds that the RO must secure 
this and any other pertinent medical records that may be 
available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(1) (2004).

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2004).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  38 C.F.R. § 3.159.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to the claim of entitlement to service 
connection for a back disability, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

2.  After obtaining any necessary written 
consent from the veteran, the RO should 
contact the French Medical Center 
Hospital and request the veteran's 
medical records relating to evaluation or 
treatment for a back disability, to 
include from 1984 to February 1999.  The 
RO should also contact the San Francisco 
General Hospital for the purpose of 
obtaining any treatment records relating 
to evaluation or treatment for the 
veteran's back disability, to include 
dated from 1985 to February 1999. 
Afterwards, both sets of records should 
be associated with the claims folder.  

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


